Name: Commission Regulation (EEC) No 1770/82 of 2 July 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200 / 17 . 7 . 82 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1770/82 of 2 July 1982 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474/80 ( 6); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( a ), as last amended by Regulation (EEC) No 1183/82 ( 2), and in particular Article 6 (7) thereof, Whereas the measures provided for in this Regulationare in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 1401/ 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION: Article 1Having regard to Council Regulation (EEC) No 1039/ 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (4 ), and in particular Article 7 thereof, In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein. Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 140, 20. 5 . 1982 , p . 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p . 5 . (4 ) OJ No L 120, 1 . 5 . 1982 , p . 5 . ( s) OJ No L 43 , 15 . 2 . 1977 , p. 1 . ( 6) OJ No L 363 , 31 . 12 . 1980, p . 50 . No L 200 / 2 Official Journal of the European Communities 7 . 7 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1982 . For the Commission Poul DALSAGER Member of the Commission 7 . 7 . 82 Official Journal of the European Communities No L 200 / 3 ANNEX (&gt;) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1401 / 81 ( 1981 programme) ( b) affectation (EEC) No 1402 / 81 2 . Beneficiary WFP 3 . Country of destination Ethiopia Lebanon 4 . Total quantity of the con ­ signment 160 tonnes 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil f 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Ethiopia 2500 / Butteroil / Assab 'Lebanon / 524 EXP / Butteroil / Beirut followed by : Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders _ No L 200 /4 Official Journal of the European Communities 7 . 7 . 82 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation ( EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination J- Bangladesh 4 . Total quantity of the con ­ signment 3 000 tonnes ( 5 ) 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees C ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Bangladesh' 9 . Delivery period Loading in August 1982 10 . Stage and place of delivery Port of unloading Chittagong ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Food , Controller of Movement Storage , 16 Abdul Ghanie Road , Dacca , Bangladesh 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 19 July 1982 7 . 7 . 82 Official Journal of the European Communities No L 200 / 5 Consignment E 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination } Jamaica 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Jamaica / For free distribution' 9 . Delivery period Loading in August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 19 July 1982 No L 200 / 6 Official Journal of the European Communities 7 . 7 . 82 Consignment F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation ( EEC ) No 1040 / 82 2 . Beneficiary f Lebanon 3 . Country of destination J 4 . Total quantity of the con ­ signment 1 000 tonnes ( s ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil ( z ) To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique Libanaise / Ã distribuer gratuitement ' 9 . Delivery period Loading as soon as possible and at the latest 15 August 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to | determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 19 July 1982 7 . 7 . 82 Official Journal of the European Communities No L 200 / 7 Notes i 1 ) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. Payment will be effected taking into account the possible increase foreseen in Article 1 of the present Regulation. ( 2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C edition of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2 ) of Regulation (EEC) No 303 /77. (4) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . ( 5 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes; see Article 14 (2 ) of Regulation (EEC) No 303 /77. ( 6) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in a atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. ( 7) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .